J-S30011-15


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA                      IN THE SUPERIOR COURT OF
                                                        PENNSYLVANIA
                            Appellee

                       v.

FREDDIE BOWMAN

                            Appellant                   No. 1468 EDA 2014


             Appeal from the Judgment of Sentence April 10, 2014
               In the Court of Common Pleas of Lehigh County
              Criminal Division at No(s): CP-39-CR-000005-2013


BEFORE: GANTMAN, P.J., FORD ELLIOTT, P.J.E., and JENKINS, J.

MEMORANDUM BY GANTMAN, P.J.:                         FILED AUGUST 17, 2015

        Appellant, Freddie Bowman, appeals from the judgment of sentence

entered in the Lehigh County Court of Common Pleas, following his jury trial

conviction for habitual offenders (related to driving while license is

suspended) and bench trial conviction for driving while operating privilege is

suspended or revoked.1 We affirm.

        The relevant facts and procedural history of this case are as follows.

Shortly after 5:00 a.m. on June 4, 2011, a Stroehmann bread deliveryman

called police after observing a white sedan, with a gold-colored quarter panel

on the front driver side, strike a utility pole in the 600 block of Silk Street in

Allentown, Pennsylvania.           The deliveryman reported that the vehicle
____________________________________________


1
    75 Pa.C.S.A. §§ 6503.1; 1543(b)(1), respectively.
J-S30011-15


immediately fled the scene of the accident. Officer Craig Berger responded

to the dispatch and saw a vehicle matching the description of the sedan

parked on the side of the road a few blocks away. The officer noticed the

vehicle had front-end damage and was leaking fluid.                Officer Berger

conducted a vehicle stop and informed the driver that he was investigating a

report of an accident.       The driver did not have identification but verbally

identified himself as Appellant.2          Appellant also informed the officer he

resided at 614 West Gordon Street in Allentown.             The officer observed

Appellant had bloodshot eyes and an odor of alcohol on his breath, and he

questioned Appellant about his activities that evening.        Appellant told the

officer his vehicle had sustained damage when another car backed into it.

Officer Berger concluded Appellant was under the influence of alcohol and

could not operate a vehicle safety, so Officer Berger arrested Appellant for

driving under the influence of alcohol (“DUI”).3          Notably, Officer Berger

recorded Appellant’s address as 614 West Gordon Street in Allentown—the

address Appellant supplied. Officer Berger transported Appellant to central

____________________________________________


2
  Appellant’s fiancée, Shanda Walker, was a passenger in Appellant’s vehicle
at the time of the stop.
3
  Officer Berger administered two field sobriety tests to Appellant. Appellant
swayed during the tests but did not stagger. Officer Berger recorded in his
notes that Appellant passed the tests. During later proceedings, however,
Officer Berger stated Appellant actually failed the field sobriety tests; Officer
Berger had not yet been certified to be on alert for certain signs of
intoxication at the time of Appellant’s arrest.



                                           -2-
J-S30011-15


booking for processing, and then Appellant was released.

       The Commonwealth submitted a criminal complaint on June 20, 2011,

charging Appellant with two counts of DUI, and one count each of habitual

offenders and driving while operating privilege is suspended or revoked; a

district magistrate signed the complaint on July 1, 2011.4 On July 6, 2011,

the court sent Appellant a copy of the criminal complaint and notice of a

preliminary hearing scheduled for August 23, 2011, by certified and first-

class mail.      The court sent the criminal complaint and notice of the

scheduled preliminary hearing to 614 West Gordon Street in Allentown (the

address Appellant verbally gave Officer Berger at the time of Appellant’s

arrest).    The postal service ultimately returned the first-class mail as

undeliverable and unable to forward.             Nevertheless, the post office

forwarded the certified mail to Ms. Walker (Appellant’s fiancée) at 510 West

Wyoming Street in Allentown;5 notwithstanding the attempted service at Ms.

Walker’s residence, the certified mail was ultimately returned to the court. A

notation in the docket entries recorded on August 15, 2011, states:

“Certified Summons Unclaimed.”

       On August 23, 2011, the Commonwealth appeared for Appellant’s

____________________________________________


4
  The parties agree July 1, 2011 is the date the Commonwealth filed the
criminal complaint for purposes of calculating Pa.R.Crim.P. 600.
5
  The record does not indicate who set up the forwarding address on file at
the post office.



                                           -3-
J-S30011-15


scheduled preliminary hearing.           Appellant failed to attend, so the court

issued a bench warrant for Appellant’s arrest. Appellant turned himself in on

the outstanding warrant on April 16, 2012. The court arraigned Appellant

that day. At that time, Appellant gave his address as 510 West Wyoming

Street in Allentown (the address where the postal service had forwarded the

certified mail and attempted service). Following the arraignment, the court

scheduled a preliminary hearing for May 3, 2012.               Appellant requested a

continuance, indicating his counsel was unavailable. The court rescheduled

the hearing for July 3, 2012, but Appellant requested another continuance.

Appellant sought another continuance on July 17, 2012, to retain private

counsel.6      The court rescheduled Appellant’s preliminary hearing for

December 26, 2012, and the court held a preliminary hearing on that date,

after which the court bound over the charges for trial.

        Appellant requested additional continuances in his case on April 22,

2013, June 24, 2013, and July 18, 2013, because Appellant did not have

counsel; Appellant informed the court on each of these dates that he

planned to retain private counsel.             On July 18, 2013, the court appointed

counsel for Appellant, based on his repeated requests for continuances and

failure to secure private counsel despite his representations to the court.

        On September 20, 2013, Appellant filed an omnibus pre-trial motion

____________________________________________


6
    Appellant posted bail on or around July 13, 2012.



                                           -4-
J-S30011-15


for    dismissal   of   the   charges    under   Pa.R.Crim.P.   519(B)(2)    (stating

Commonwealth must file criminal complaint within five days of defendant’s

release following warrantless arrest) and Pa.R.Crim.P. 600 (stating generally

that Commonwealth must bring defendant to trial within 365 days of filing of

criminal complaint).7         The court held a hearing on Appellant’s pre-trial

motion on November 7, 2013.             At the beginning of the hearing, Appellant

also presented a supplemental pre-trial motion challenging, inter alia, the

validity of the traffic stop and Appellant’s arrest. Relevant to his Rule 600

claim, Appellant argued at the hearing, inter alia, the time from August 23,

2011 (the date initially scheduled for his preliminary hearing) to April 16,

2012 (the date Appellant turned himself in on the bench warrant) is

attributable to the Commonwealth, because the Commonwealth failed to

exercise due diligence in serving Appellant with the complaint.             Appellant

asserted his address was 614 West Gordon Street at the time of his arrest

on June 4, 2011, but Appellant maintained that he had moved on June 15,

2011, to 510 West Wyoming Street.                Relevant to his Rule 519 claim,

Appellant insisted the Commonwealth’s failure to serve Appellant with the

complaint within five days (which in turn resulted in a bench warrant for

Appellant’s arrest) caused Appellant to suffer prejudice in the form of

emotional distress regarding his children’s welfare, sleep deprivation, and

____________________________________________


7
    The court continued the case again based on Appellant’s pre-trial motion.



                                           -5-
J-S30011-15


extreme weight loss.8

        On December 5, 2013, the court denied Appellant’s omnibus pre-trial

motions to dismiss pursuant to Rules 519 and 600, as well as Appellant’s

supplemental pre-trial motion.9 In denying Appellant’s Rule 600 motion, the

court specifically found as excludable time the contested 237 days between

the date initially scheduled for Appellant’s preliminary hearing on August 23,

2011, and the date Appellant turned himself in on the bench warrant on April

16, 2012.10     Taking into account all excludable time, the court found no

violation of Rule 600, as only 182 days had elapsed from the filing of the

criminal complaint on July 1, 2011. The court also found Appellant failed to

demonstrate Rule 519 prejudice.

        Appellant proceeded to a bifurcated trial on March 10, 2014. On March

11, 2014, a jury convicted Appellant of the habitual offenders charge; the

jury found Appellant not guilty of the DUI charges.          The court found

Appellant guilty of the summary offense of driving while operating privilege

is suspended or revoked. On April 10, 2014, the court sentenced Appellant

____________________________________________


8
    Appellant presented no evidence to corroborate these claims of prejudice.
9
 Appellant does not contest on appeal the court’s denial of his supplemental
pre-trial motion.
10
   The court found additional excludable time based on Appellant’s repeated
requests for continuances throughout his case and Appellant’s filing of pre-
trial motions. Appellant contests on appeal only the 237 days between
August 23, 2011 and April 16, 2012.



                                           -6-
J-S30011-15


to six (6) to twenty-one (21) months’ imprisonment for the habitual

offenders   conviction;     the   court    imposed   a   consecutive   60   days’

imprisonment for Appellant’s summary conviction.         Appellant timely filed a

post-sentence motion on Monday, April 21, 2014, which the court denied on

April 25, 2014. Appellant timely filed a notice of appeal on May 9, 2014. On

May 15, 2014, the court ordered Appellant to file a concise statement of

errors complained of on appeal pursuant to Pa.R.A.P. 1925(b), and Appellant

timely complied on June 2, 2014.

      Appellant raises the following issues for our review:

         WHETHER THE TRIAL COURT ERRED IN DENYING
         [APPELLANT’S] MOTION TO DISMISS THE CHARGES
         BASED UPON THE COMMONWEALTH’S VIOLATION OF
         PA.R.CRIM.P. 600 WHEN THE COURT ERRONEOUSLY
         EXCLUDED OVER 237 DAYS OF DELAY FROM THE
         CALCULATION OF THE RULE 600 RUN DATE BY RULING
         THAT [APPELLANT] WAS UNAVAILABLE AS HAVING
         WHEREABOUTS UNKNOWN BUT THERE WAS NO SHOWING
         THAT THE COMMONWEALTH EXERCISED DUE DILIGENCE
         IN ATTEMPTING TO LOCATE [APPELLANT]?

         WHETHER THE TRIAL COURT ERRED IN DENYING
         [APPELLANT’S] REQUEST TO DISMISS THE CHARGES
         BASED UPON THE COMMONWEALTH’S VIOLATION OF
         PA.R.CRIM.P. 519 AS THE COMMONWEALTH FAILED TO
         COMPLY WITH THE 5 DAY RULE FOR THE FILING OF THE
         COMPLAINT AGAINST [APPELLANT]?

(Appellant’s Brief at 7).

      In his first issue, Appellant argues the Commonwealth failed to

exercise due diligence in serving Appellant with the criminal complaint.

Appellant asserts he gave Officer Berger his correct address of 614 West


                                          -7-
J-S30011-15


Gordon Street at the time of his arrest on June 4, 2011. Appellant maintains

that he moved on or around June 15, 2011, to 510 West Wyoming Street.

Appellant claims that when the Commonwealth attempted to serve the

criminal complaint on Appellant, he was under the supervision of the Lehigh

County Probation Department in another case.         Appellant contends the

probation department knew Appellant resided at 510 West Wyoming Street.

Appellant suggests the Commonwealth could have discovered his new

address through the probation department.      Appellant avows that Lehigh

Valley Pretrial Services also had his new address on file due to a pending

parole violation for which he had been placed on bail supervision while

awaiting the revocation hearing.    Appellant complains the Commonwealth

presented no evidence that it attempted to locate Appellant following his

arrest or to obtain his new address so the Commonwealth could serve the

criminal complaint. Appellant contends the 237-day period between August

23, 2011 and April 16, 2012, is attributable to the Commonwealth.

Appellant emphasizes that counting this 237-day period against the

Commonwealth places his adjusted run date beyond the 365-day mark.

Appellant concludes the Commonwealth violated his right to a speedy trial

under Rule 600, and this Court must reverse his convictions and dismiss the

charges against him. We disagree.

     “In evaluating Rule 600 issues, our standard of review of a trial court’s

decision is whether the trial court abused its discretion.” Commonwealth


                                    -8-
J-S30011-15


v. Hunt, 858 A.2d 1234, 1238 (Pa.Super. 2004) (en banc), appeal denied,

583 Pa. 659, 875 A.2d 1073 (2005). Further, we note:

          The proper scope of review…is limited to the evidence on
          the record of the Rule 600 evidentiary hearing, and the
          findings of the trial court. An appellate court must view
          the facts in the light most favorable to the prevailing party.

             Additionally, when considering the trial court’s ruling,
             this Court is not permitted to ignore the dual
             purpose behind Rule 600. Rule 600 serves two
             equally important functions: (1) the protection of the
             accused’s speedy trial rights, and (2) the protection
             of society. In determining whether an accused’s
             right to a speedy trial has been violated,
             consideration must be given to society’s right to
             effective prosecution of criminal cases, both to
             restrain those guilty of crime and to deter those
             contemplating it.     However, the administrative
             mandate of Rule 600 was not designed to insulate
             the criminally accused from good faith prosecution
             delayed through no fault of the Commonwealth.

                                   *    *    *

             So long as there has been no misconduct on the
             part of the Commonwealth in an effort to evade
             the fundamental speedy trial rights of an
             accused, Rule 600 must be construed in a
             manner consistent with society’s right to
             punish and deter crime. …

Id. at 1238-39 (internal citations and quotation marks omitted) (emphasis

added).

      Rule 600 sets forth the speedy trial requirements and provides in

pertinent part:

          Rule 600. Prompt Trial

          (A) Commencement of Trial; Time for Trial

                                       -9-
J-S30011-15



       (1) For the purpose of this rule, trial shall be deemed to
       commence on the date the trial judge calls the case to
       trial, or the defendant tenders a plea of guilty or nolo
       contendere.

       (2) Trial   shall   commence       within   the   following   time
       periods.

           (a) Trial in a court case in which a written complaint
       is filed against the defendant shall commence within 365
       days from the date on which the complaint is filed.

                                *     *      *

       (C) Computation of Time

       (1) For purposes of paragraph (A), periods of delay at any
       stage of the proceedings caused by the Commonwealth
       when the Commonwealth has failed to exercise due
       diligence shall be included in the computation of the time
       within which trial must commence. Any other periods of
       delay shall be excluded from the computation.

       (2) For purposes of paragraph (B), only periods of delay
       caused by the defendant shall be excluded from the
       computation of the length of time of any pretrial
       incarceration. Any other periods of delay shall be included
       in the computation.

       (3)(a) When a judge or issuing authority grants or
       denies a continuance:

          (i)   the issuing authority shall record the identity of
       the party requesting the continuance and the reasons for
       granting or denying the continuance; and

          (ii)  the judge shall record the identity of the party
       requesting the continuance and the reasons for granting or
       denying the continuance. The judge also shall record to
       which party the period of delay caused by the continuance
       shall be attributed, and whether the time will be included
       in or excluded from the computation of the time within
       which trial must commence in accordance with this rule.

                                    - 10 -
J-S30011-15



                                       *       *    *

          (D) Remedies

          (1) When a defendant has not been brought to trial within
          the time periods set forth in paragraph (A), at any time
          before trial, the defendant’s attorney, or the defendant if
          unrepresented, may file a written motion requesting that
          the charges be dismissed with prejudice on the ground
          that this rule has been violated. A copy of the motion shall
          be served on the attorney for the Commonwealth
          concurrently with filing. The judge shall conduct a hearing
          on the motion.

                                       *       *    *

Pa.R.Crim.P. 600.11

       The court must employ a balancing process which, using a common

sense approach, examines the activities of the Commonwealth and balances

these actions against the interest of the accused in receiving a fair trial.

____________________________________________


11
   On October 1, 2012, a new Rule 600 was adopted, effective July 1, 2013.
Appellant filed his pre-trial motion and the court heard Appellant’s Rule 600
motion after the new Rule went into effect. The current version of the Rule
remains substantively similar to the former version of the Rule.          The
Comment to Rule 600(C) explains that for purposes of paragraph (C)(1),
“the following periods of time, that were previously enumerated in the text
of former Rule 600(C), are examples of periods of delay caused by the
defendant” and excluded from the computation: “(1) the period of time
between the filing of the written complaint and the defendant’s arrest,
provided that the defendant could not be apprehended because his or her
whereabouts were unknown and could not be determined by due diligence;
(2) any period of time for which the defendant expressly waives Rule 600;
(3) such period of delay at any stage of the proceedings as results from
either the unavailability of the defendant or the defendant’s attorney or any
continuance granted at the request of the defendant or the defendant’s
attorney.” Pa.R.Crim.P. 600, Comment.



                                           - 11 -
J-S30011-15


Commonwealth v. Ingram, 591 A.2d 734, 737 (Pa.Super. 1991), appeal

denied, 530 Pa. 631, 606 A.2d 901 (1992). “The actions must be judged by

what was done, not by what was not done.            In addition, the efforts need

only be reasonable; lack of due diligence should not be found simply

because other options were available or, in hindsight, would have been more

productive.”   Id.   Importantly, “[w]hen the defendant or the defense has

been instrumental in causing the delay, the period of delay will be excluded

from computation of time.” Pa.R.Crim.P. 600, Comment.

     “Further, if a defendant is deemed to have had reasonable notice of

court proceedings, but fails to appear, the Commonwealth’s due diligence in

attempting to locate him need not be assessed.” Commonwealth v. Baird,

601 Pa. 625, 633, 975 A.2d 1113, 1118 (2009). See also Commonwealth

v. Vesel, 751 A.2d 676 (Pa.Super. 2000), appeal denied, 563 Pa. 686, 760
A.2d 854 (2000) (stating Commonwealth owes no duty of due diligence

when defendant fails to appear at scheduled court proceeding).                   “[A

defendant] who has not appeared in court at his appointed time will be

considered unavailable for [Rule 600] purposes from the time of the

proceeding at which he…failed to appear until he…voluntarily surrenders or is

subsequently   apprehended.”      Id.   at   680.       “In   such   a   case,   the

Commonwealth is entitled to an exclusion without the requirement of

showing of its efforts to apprehend the [defendant] during the period of his

absence.” Id. “Any finding to the contrary would permit a defendant who


                                   - 12 -
J-S30011-15


intentionally absented himself from a scheduled court hearing to have the

charges against him dismissed if the Commonwealth’s efforts to locate him

did not measure up to a court’s standard of due diligence.       Such a result

obviously would be absurd.” Commonwealth v. Williams, 445 A.2d 537,

539 (Pa.Super. 1982) (internal citations and quotation marks omitted). See

also Baird, supra (holding, absent exceptional circumstances, notice to

defense counsel of court proceeding constitutes reasonable notice to

defendant for purposes of determining defendant’s unavailability under Rule

600; defense counsel signed notice of arraignment form, but neither district

magistrate    nor   counsel   furnished   defendant   with   actual   notice   of

arraignment, and defendant failed to appear for scheduled arraignment;

defendant sought to exclude from Rule 600 calculation time between

scheduled arraignment date and defendant’s subsequent apprehension over

one year following arraignment date; under these circumstances, burden did

not shift to Commonwealth to establish its own diligence); Vesel, supra

(holding time between defendant’s scheduled ARD hearing and his arrest

was excludable where defendant failed to appear for ARD hearing; defendant

testified that someone from clerk of courts had called him on day before

scheduled hearing to notify him that hearing was postponed and defendant

would receive another subpoena for future proceeding; court issued bench

warrant when defendant failed to appear for initially scheduled hearing, and

police did not apprehend defendant until eight years later; defendant’s


                                     - 13 -
J-S30011-15


credibility was in doubt; Commonwealth had no duty to exercise due

diligence under these circumstances).12

       Instantly, Officer Berger testified at the Rule 600 hearing that

Appellant provided his address as 614 West Gordon Street in Allentown, at

the time of Appellant’s arrest. Appellant did not tell the officer he would be

moving shortly or supply another address at that time. Thus, Officer Berger

recorded the address Appellant supplied on the criminal complaint. Colleen

Schwenger, the administrative assistant for the district magistrate, testified

at the Rule 600 hearing that on July 6, 2011, the court sent Appellant a copy

of the criminal complaint and notice of the preliminary hearing scheduled for

August 23, 2011, by first-class and certified mail to 614 West Gordon Street.

She testified the postal service returned the first-class mail as “return to

sender, attempted not known, unable to forward,” but that the postal service

forwarded the certified mail to Ms. Walker (Appellant’s fiancée) at 510 West

Wyoming Street in Allentown; ultimately, the postal service returned the

certified mail to the court as well.13 When Appellant failed to appear for the

scheduled preliminary hearing on August 23, 2011, the court issued a bench

warrant. Ms. Schwenger explained that Appellant gave his address as 510

____________________________________________


12
  In Vesel, this Court analyzed Pa.R.Crim.P. 1100, the predecessor to Rule
600. The rules are substantively similar.
13
   Ms. Schwenger testified the certified mail was returned as “undeliverable”
or “unclaimed.”



                                          - 14 -
J-S30011-15


West Wyoming Street at his eventual arraignment on April 16, 2012.

       Appellant also testified at the Rule 600 hearing. Appellant stated he

provided Officer Berger with his correct address at the time of his arrest on

June 4, 2011 (614 West Gordon Street), but Appellant said he moved to 510

West Wyoming Street before the court mailed him the criminal complaint

and notice of the preliminary hearing. Appellant offered no explanation why

the certified mail forwarded to 510 West Wyoming Street did not reach

him.14     Appellant claimed the Lehigh County Adult Probation Office

supervised him during that period on an unrelated matter and had his new

address on file. Appellant testified Lehigh Valley Pretrial Services also had

his new address on file since May 2011 (before Appellant had even moved),

because Appellant was under bail supervision related to a pending parole

violation in another case. Appellant testified his probation officer informed

him of the bench warrant for his arrest sometime in March 2012; Appellant

turned himself in on the outstanding warrant on April 16, 2012.

       The record supports the court’s decision to deny Appellant’s Rule 600

motion. Significantly, Appellant told Officer Berger, at the time of his arrest,

that Appellant resided at 614 West Gordon Street in Allentown, but he made

no mention to the officer that he planned to relocate shortly thereafter.

Appellant’s testimony that Lehigh Valley Pretrial Services had his new
____________________________________________


14
   Appellant also did not indicate that anyone other than himself set up his
forwarding address with the post office.



                                          - 15 -
J-S30011-15


address on file for two months before the court attempted to serve the

certified mail at issue suggests Appellant knew at the time of his arrest that

he would be relocating soon.    In any event, the post office had on file a

forwarding address to Ms. Walker of 510 West Wyoming Street in Allentown,

so the post office forwarded the certified mail to Appellant’s new address.

Appellant proffered no explanation at the Rule 600 hearing why he did not

claim the forwarded certified mail sent to 510 West Wyoming Street. In its

order denying relief, the court expressly stated that it found Appellant’s

testimony largely incredible. (Opinion in Support of Order Denying Pre-trial

Motion, filed 12/6/13, at 6). Ultimately, the court concluded that the 237-

day delay between August 23, 2011 (the date scheduled for Appellant’s

preliminary hearing) and April 16, 2012 (the date Appellant turned himself in

on the bench warrant) was excludable time attributable to Appellant, and

that the “delay in prosecuting [Appellant’s case] primarily rested with

[Appellant].” (Id. at 9).

      We agree with the court’s ruling.      Appellant was not a novice to the

legal system. Appellant knew he faced criminal charges following his arrest

and that a criminal complaint and notice of a preliminary hearing would be

sent to the address he provided Officer Berger. Notwithstanding Appellant’s

failure to supply Officer Berger with his new address, the postal service was

still able to forward the certified mail to the correct address. A notation on

the docket entries from August 15, 2011 states: “Certified Summons


                                    - 16 -
J-S30011-15


Unclaimed,” suggesting Appellant simply failed to claim the certified mail.

Additionally, Appellant did not turn himself in on the bench warrant for more

than ten months following his arrest.      Due to his familiarity with the legal

system,   any   claim   that   Appellant   could   not   have   anticipated   legal

proceedings to commence within that timeframe is disingenuous. Appellant

cannot shirk the system by refusing to retrieve mail sent to his correct

address and then plead ignorance in an attempt to escape prosecution. The

record makes clear Appellant was instrumental in causing the delay at issue.

See Pa.R.Crim.P. 600, Comment.             Consequently, the court properly

excluded the delay from its Rule 600 computation.           See Baird, supra;

Vesel, supra; Williams, supra.        Under these circumstances, we see no

reason to disturb the court’s denial of Appellant’s Rule 600 claim.           See

Hunt, supra.

     In his second issue, Appellant argues the Commonwealth failed to file

the criminal complaint against him within five days of his release from arrest

on June 4, 2011. Appellant asserts the delay in filing the criminal complaint

prejudiced him because it caused the court to serve the criminal complaint

at an address where Appellant no longer resided. While Appellant ignores

the fact that the postal service also forwarded the certified mail to his new

address, he maintains the unsuccessful service put him at risk of

incarceration (due to the court’s issuance of a bench warrant after Appellant

failed to appear for the preliminary hearing on August 23, 2011). Appellant


                                     - 17 -
J-S30011-15


further contends he suffered “some” emotional distress when his probation

officer informed Appellant of the outstanding bench warrant. 15       Appellant

concludes the trial court erred in finding he suffered no prejudice, and this

Court must reverse his convictions and dismiss the charges against him. We

disagree.

        Pennsylvania Rule of Criminal Procedure 519 provides:

           Rule 519. Procedure in Court Cases Initiated by
           Arrest Without Warrant

                                       *       *    *

           (B)   Release

           (1) The arresting officer shall promptly release from
           custody a defendant who has been arrested without a
           warrant, rather than taking the defendant before the
           issuing authority, when the following conditions have been
           met:

              (a) the most serious offense charged is a misdemeanor
              of the second degree or a misdemeanor of the first
              degree in cases arising under 75 Pa.C.S.A. § 3802;

              (b) the defendant poses no threat of immediate
              physical harm to any other person or to himself or
              herself; and

              (c) the arresting officer has reasonable grounds to
              believe that the defendant will appear as required.

           (2) When a defendant is released pursuant to paragraph
           (B)(1), a complaint shall be filed against the defendant
           within 5 days of the defendant’s release. Thereafter, the

____________________________________________


15
     Appellant does not develop his claim of emotional distress on appeal.



                                           - 18 -
J-S30011-15


        issuing authority shall issue a summons, not a warrant of
        arrest, and shall proceed as provided in Rule 510.

Pa.R.Crim.P. 519(B). Additionally, Pennsylvania Rule of Criminal Procedure

109 provides:

        Rule 109. Defects in Form, Content, or Procedure

        A defendant shall not be discharged nor shall a case be
        dismissed because of a defect in the form or content of a
        complaint, citation, summons, or warrant, or a defect in
        the procedures of these rules, unless the defendant raises
        the defect before the conclusion of the trial in a summary
        case or before the conclusion of the preliminary hearing in
        a court case, and the defect is prejudicial to the rights of
        the defendant.

Pa.R.Crim.P. 109.

     A complaint filed outside of the prescribed five-day period in Rule 519

warrants dismissal only after a showing that the delay prejudiced the

defendant.    Commonwealth v. Schimelfenig, 522 A.2d 605 (Pa.Super.

1987), appeal denied, 518 Pa. 624, 541 A.2d 1136 (1988) (holding

Commonwealth’s failure to file criminal complaint for DUI against multiple

defendants for more than five days after defendants’ release did not warrant

dismissal of cases of defendants where they failed to show prejudice).

Absent a showing of prejudice, dismissal is an inappropriate remedy for a

Rule 519 violation.    Commonwealth v. Wolgemuth, 737 A.2d 757

(Pa.Super. 1999). See also Commonwealth v. Revtai, 516 Pa. 53, 532
A.2d 1 (1987) (holding failure to comply with 5-day period in which to serve

complaint constitutes procedural defect; such defect, however, does not


                                   - 19 -
J-S30011-15


mandate self-executing remedy of dismissal; rather, defect triggers separate

and distinct analysis under Rule 150 to determine proper remedy).16

       Instantly, Officer Berger arrested Appellant on June 4, 2011.     The

Commonwealth filed a criminal complaint against Appellant on June 20,

2011 (which the magistrate signed on July 1, 2011), charging Appellant with

two counts of DUI, and one count each of habitual offenders and driving

while operating privilege is suspended or revoked. The DUI charges and the

habitual offenders charge are misdemeanor crimes.      See 75 Pa.C.S.A. §§

3803; 6503.1.        Because Appellant did not raise his Rule 519 challenge

before the conclusion of the preliminary hearing on December 26, 2012,

Appellant’s belated claim for dismissal of those charges affords no relief.

See Pa.R.Crim.P. 109.

       At the hearing on Appellant’s omnibus pre-trial motions, Appellant

claimed he suffered prejudice in the form of emotional distress due to the

Commonwealth’s delay in filing the criminal complaint.         Significantly,

Appellant presented no evidence to substantiate his claims of emotional

distress.     In denying Appellant’s pre-trial motion, the court rejected

Appellant’s unsupported claims of prejudice as “disingenuous” and lacking

____________________________________________


16
   In Revtai, Wolgemuth and Schimelfenig, this Court analyzed the 5-day
violation under Pa.R.Crim.P. 102(c) and Pa.R.Crim.P. 130(d), which are
predecessors to Rule 519. The language in Rule 102(c) and Rule 130(d) is
substantively similar to Rule 519(B)(2). Pa.R.Crim.P. 150 is the predecessor
to Rule 109. Those rules are also substantively similar.



                                          - 20 -
J-S30011-15


merit. (See Opinion in Support of Order Denying Pre-trial Motion at 10-11.)

Absent a proper showing of prejudice, the court correctly denied Appellant’s

pre-trial motion to dismiss any of the charges against him based on the

technical violation of Rule 519. See Pa.R.Crim.P. 109; Pa.R.Crim.P. 519(B);

Revtai, supra; Wolgemuth, supra; Schimelfenig, supra.           Accordingly,

we affirm.

     Judgment of sentence affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 8/17/2015




                                   - 21 -